           Case 20-32519 Document 41 Filed in TXSB on 05/07/20 Page 1 of 36




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                    )
In re:                                                              )   Chapter 11
                                                                    )
                                                           1
NEIMAN MARCUS GROUP LTD LLC, et al.,                                )   Case No. 20-32519 (DRJ)
                                                                    )
                            Debtors.                                )   (Joint Administration Requested)
                                                                    )   (Emergency Hearing Requested)

                             DEBTORS’ EMERGENCY
                          MOTION FOR ENTRY OF INTERIM
               AND FINAL ORDERS (I) AUTHORIZING THE DEBTORS TO
          PAY CERTAIN PREPETITION CLAIMS OF (A) CRITICAL VENDORS,
        (B) LIEN CLAIMANTS, (C) CUSTOMS AND REGULATORY CLAIMANTS,
     AND (D) 503(B)(9) CLAIMANTS, (II) CONFIRMING ADMINISTRATIVE EXPENSE
    PRIORITY OF OUTSTANDING ORDERS, AND (III) GRANTING RELATED RELIEF

          EMERGENCY RELIEF HAS BEEN REQUESTED. A HEARING WILL BE CONDUCTED ON
          THIS MATTER ON MAY 8, 2020, AT 1:00 P.M. (CENTRAL TIME) IN COURTROOM 400, 4TH
          FLOOR, 515 RUSK STREET, HOUSTON, TEXAS 77002. IF YOU OBJECT TO THE RELIEF
          REQUESTED OR YOU BELIEVE THAT EMERGENCY CONSIDERATION IS NOT
          WARRANTED, YOU MUST EITHER APPEAR AT THE HEARING OR FILE A WRITTEN
          RESPONSE PRIOR TO THE HEARING. OTHERWISE, THE COURT MAY TREAT THE
          PLEADING AS UNOPPOSED AND GRANT THE RELIEF REQUESTED.

          RELIEF IS REQUESTED NOT LATER THAN MAY 8, 2020.

          PLEASE NOTE THAT ON MARCH 24, 2020, THROUGH THE ENTRY OF GENERAL ORDER
          2020-10, THE COURT INVOKED THE PROTOCOL FOR EMERGENCY PUBLIC HEALTH OR
          SAFETY CONDITIONS.
          IT IS ANTICIPATED THAT ALL PERSONS WILL APPEAR TELEPHONICALLY AND ALSO
          MAY APPEAR VIA VIDEO AT THIS HEARING.
          AUDIO COMMUNICATION WILL BE BY USE OF THE COURT’S REGULAR DIAL-IN
          NUMBER. THE DIAL-IN NUMBER IS +1(832) 917-1510. YOU WILL BE RESPONSIBLE FOR
          YOUR OWN LONG-DISTANCE CHARGES. YOU WILL BE ASKED TO KEY IN THE
          CONFERENCE ROOM NUMBER. JUDGE JONES’ CONFERENCE ROOM NUMBER IS 205691.



1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are: Neiman Marcus Group LTD LLC (9435); Bergdorf Goodman Inc. (5530); Bergdorf Graphics,
      Inc. (9271); BG Productions, Inc. (3650); Mariposa Borrower, Inc. (9015); Mariposa Intermediate Holdings
      LLC (5829); NEMA Beverage Corporation (3412); NEMA Beverage Holding Corporation (9264); NEMA
      Beverage Parent Corporation (9262); NM Bermuda, LLC (2943); NM Financial Services, Inc. (2446); NM
      Nevada Trust (3700); NMG California Salon LLC (9242); NMG Florida Salon LLC (9269); NMG Global
      Mobility, Inc. (0664); NMG Notes PropCo LLC (1102); NMG Salon Holdings LLC (5236); NMG Salons LLC
      (1570); NMG Term Loan PropCo LLC (0786); NMG Texas Salon LLC (0318); NMGP, LLC (1558); The
      Neiman Marcus Group LLC (9509); The NMG Subsidiary LLC (6074); and Worth Avenue Leasing Company
      (5996). The Debtors’ service address is: One Marcus Square, 1618 Main Street, Dallas, Texas 75201.
         Case 20-32519 Document 41 Filed in TXSB on 05/07/20 Page 2 of 36




        PARTIES MAY PARTICIPATE IN ELECTRONIC HEARINGS BY USE OF AN INTERNET
        CONNECTION. THE INTERNET SITE IS WWW.JOIN.ME. PERSONS CONNECTING BY
        MOBILE DEVICE WILL NEED TO DOWNLOAD THE FREE JOIN.ME APPLICATION.
        ONCE CONNECTED TO WWW.JOIN.ME, A PARTICIPANT MUST SELECT “JOIN A
        MEETING”. THE CODE FOR JOINING THIS HEARING BEFORE JUDGE JONES IS
        “JUDGEJONES”. THE NEXT SCREEN WILL HAVE A PLACE FOR THE PARTICIPANT’S
        NAME IN THE LOWER LEFT CORNER. PLEASE COMPLETE THE NAME AND CLICK
        “NOTIFY”.
        HEARING APPEARANCES SHOULD BE MADE ELECTRONICALLY AND IN ADVANCE OF
        THE HEARING. YOU MAY MAKE YOUR ELECTRONIC APPEARANCE BY:

        1) GOING TO THE SOUTHERN DISTRICT OF TEXAS WEBSITE;

        2) SELECTING “BANKRUPTCY COURT” FROM THE TOP MENU;

        3) SELECTING JUDGES’ PROCEDURES AND SCHEDULES;

        4) SELECTING “VIEW HOME PAGE” FOR JUDGE DAVID R. JONES;

        5) UNDER “ELECTRONIC APPEARANCE” SELECT “CLICK HERE TO SUBMIT ELECTRONIC
        APPEARANCE;”

        6) SELECT NEIMAN MARCUS GROUP LTD LLC, ET AL. FROM THE LIST OF ELECTRONIC
        APPEARANCE LINKS, AND

        7) AFTER SELECTING NEIMAN MARCUS GROUP LTD LLC, ET AL. FROM THE LIST,
        COMPLETE THE REQUIRED FIELDS AND HIT THE “SUBMIT” BUTTON AT THE BOTTOM
        OF THE PAGE.

        SUBMITTING YOUR APPEARANCE ELECTRONICALLY IN ADVANCE OF THE HEARING
        WILL NEGATE THE NEED TO MAKE AN APPEARANCE ON THE RECORD AT THE
        HEARING


        The above-captioned debtors and debtors in possession (collectively, the “Debtors”)

respectfully state as follows in support of this motion: 2

                                               Relief Requested

        1.       The Debtors seek entry of interim and final orders, substantially in the forms

attached hereto (respectively, the “Interim Order” and “Final Order”), (a) authorizing the Debtors

to pay in the ordinary course of business certain prepetition claims held by (i) certain essential


2   The facts and circumstances supporting this motion are set forth in the Declaration of Mark Weinsten, Chief
    Restructuring Officer of Neiman Marcus Group LTD LLC, in Support of the Debtors’ Chapter 11 Petitions and
    First Day Motions (the “First Day Declaration”), filed substantially contemporaneously with the Debtors’
    voluntary petitions for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) on
    May 7, 2020 (the “Petition Date”) and incorporated by reference herein. Capitalized terms used but not
    immediately defined in this motion shall have the meanings assigned to them elsewhere in this motion or in the
    First Day Declaration, as applicable.


                                                         2
        Case 20-32519 Document 41 Filed in TXSB on 05/07/20 Page 3 of 36




vendors and service providers (each, a “Critical Vendor”), in an amount not to exceed

$25 million on an interim basis and $50 million on a final basis, (ii) shippers, warehousemen,

and other lien claimants (each, a “Lien Claimant”), (iii) customs and regulatory claimants

(the “Customs and Regulatory Claimants”), and (iv) vendors whose claims may be entitled to

priority under section 503(b)(9) of the Bankruptcy Code (each, a “503(b)(9) Claimant” and,

together with the Critical Vendors, the Lien Claimants, and the Customs and Regulatory

Claimants, the “Trade Claimants”); (b) confirming the administrative expense priority status of

Outstanding Orders; and (c) granting related relief. In addition, the Debtors request that the

Court schedule a final hearing within approximately 21 days following the commencement of

these chapter 11 cases, or as soon thereafter as is convenient for the Court, to consider approval

of this motion on a final basis.

                                      Jurisdiction and Venue

       2.      The United States Bankruptcy Court for the Southern District of Texas

(the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This matter is a

core proceeding within the meaning of 28 U.S.C. § 157(b). The Debtors confirm their consent,

pursuant to rule 7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to

the entry of a final order by the Court.

       3.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       4.      The bases for the relief requested herein are sections 105(a), 363, 503(b), 507,

1107(a), 1108, and 1129 of the Bankruptcy Code, Bankruptcy Rules 6003 and 6004, and rules

1075-1 and 9013-1 of the Local Bankruptcy Rules for the Southern District of Texas (the “Local

Rules”).




                                                3
       Case 20-32519 Document 41 Filed in TXSB on 05/07/20 Page 4 of 36




                                         Background

       5.     For over 100 years, the Debtors have been the leader in retail luxury, innovation,

and customer experiences. Since opening in 1907 with just one store in Dallas, Texas, the

Debtors have strategically grown to 67 stores across the United States, including their marquee

luxury Neiman Marcus and Bergdorf Goodman locations, Horchow e-commerce website, and

off-price Last Call stores.   Each Neiman Marcus and Bergdorf Goodman store offers a

distinctive selection of apparel, handbags, shoes, cosmetics, and precious and designer jewelry

from premier luxury and fashion designers.      Horchow offers luxury home furnishings and

accessories, and Last Call provides a more affordable option for price-sensitive yet fashion-

minded customers.     To complement its store footprint, NMG operates the largest luxury

e-commerce platform in the world. More than 30 percent of NMG’s total annual revenue is from

online sales. The Debtors’ non-Debtor affiliates own and operate a single store under the

THERESA brand and an e-commerce platform under the Mytheresa brand. As of the Petition

Date, the Debtors have funded-debt obligations of approximately $5.5 billion.

       6.     The Debtors commenced these chapter 11 cases in the face of the unprecedented

global COVID-19 pandemic with the goal of stabilizing the Debtors’ business and maximizing

the value of the enterprise for stakeholders. In the face of these catastrophic headwinds, the

Debtors have obtained financial commitments from key stakeholders to enable the Debtors to

satisfy their postpetition obligations and beyond, and support from these same key stakeholders

for a pre-negotiated transaction pursuant to the Restructuring Support Agreement, filed

contemporaneously herewith.     The Restructuring Support Agreement includes commitments

from holders of over 77% of the Debtors’ Extended Term Loans, over 99% of the Debtors’

Second Lien Notes, and over 69% of the Debtors’ Third Lien Notes to equitize their debt and to


                                               4
        Case 20-32519 Document 41 Filed in TXSB on 05/07/20 Page 5 of 36




backstop the full amount of a proposed $675 million new-money debtor-in-possession financing

facility and a $750 million committed exit financing facility. Through the Debtors’ diligent and

timely efforts to implement the transaction, the Debtors seek to deleverage their balance sheet by

approximately $4 billion and emerge from chapter 11 as a stronger, better-capitalized enterprise.

       7.      On the Petition Date, each of the Debtors filed a voluntary petition for relief under

chapter 11 of the Bankruptcy Code. The Debtors are operating their businesses and managing

their property as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy

Code. The Debtors have concurrently filed a motion requesting procedural consolidation and

joint administration of these chapter 11 cases pursuant to Bankruptcy Rule 1015(b). No request

for the appointment of a trustee or examiner has been made in these chapter 11 cases, and no

committees have been appointed or designated.

                                    Trade Claims Overview

       8.      The Debtors operate in the highly competitive business of selling high-end

footwear, apparel, accessories, furniture, and home goods to customers worldwide. In addition,

the Debtors operate an expansive, full-service restaurant and beverage business. The Debtors’

ability to generate income is dependent on the Debtors’ sale of a broad range of carefully curated

third-party and private label merchandise (the “Merchandise”). Customers choose to shop with

the Debtors to obtain a distinctive experience—in some instances, the Debtors are the exclusive

distributor for highly sought after designers—and continued partnership with these and other

non-exclusive designers and brand partners is tantamount to the success of the Debtors’ business.

       9.      To accomplish this, the Debtors operate a national network of stores under the

Neiman Marcus, Last Call, and Bergdorf Goodman brands, which consists of approximately

67 stores located throughout the United States. In addition, the Debtors operate four e-commerce


                                                 5
            Case 20-32519 Document 41 Filed in TXSB on 05/07/20 Page 6 of 36




  websites, including neimanmarcus.com, lastcall.com, bergdorfgoodman.com, and horchow.com.

  It is essential that the Debtors stores and their distribution and fulfillment centers replenish their

  inventories with the Merchandise that the Debtors’ customers have grown to expect. Likewise,

  the Debtors must maintain relationships with these brands and brand vendors. Without this

  Merchandise and these key relationships, the Debtors’ business would suffer greatly.

            10.       As of the Petition Date, the Debtors owe approximately $199.8 million on account

  of all accounts payable to the Debtors’ trade creditors. By this motion, the Debtors are only

  seeking authority to pay an amount necessary to preserve the value of their estates, which shall

  not exceed $42.5 million on an interim basis on account of prepetition claims held by certain

  Trade Claimants and accrued in the ordinary course of business (collectively, the “Trade

  Claims”). The Debtors intend to apply their business judgment and discretion on a case-by-case

  basis and pay only those Trade Claims that are critical to maintaining the supply chain. Notably,

  the Debtors are generally not proposing to pay the Trade Claims—even those of Critical

  Vendors—in full. The following table summarizes the types of claimants that the Debtors

  request authority to pay pursuant to this motion:

                                                                     Estimated Total
                                                                                                          Estimated
                                                                          Amount          Amount
                                                                                                         Amount Due
 Category                    Description of Claims                   Outstanding as     Sought to Be
                                                                                                        Within Interim
                                                                      of the Petition      Paid
                                                                                                           Period
                                                                           Date
                  Vendors that supply goods or services,
                  including but not limited to Merchandise,
                  that the Debtors rely upon to continue day-
Critical
                  to-day operations, or which are sole or             $88.6 million     $50 million       $25 million
Vendors
                  limited-source providers of the goods and
                  services necessary for the uninterrupted
                  operations of the Debtors’ business
                  Claimants that may assert shippers,
Lien
                  warehouseman, mechanics, or other liens             $12.4 million     $12.4 million    $12.4 million
Claimants
                  against the Debtors’ property if unpaid
Customs and
                  Holders of claims related to the importation
Regulatory                                                              $115,000         $115,000          $115,000
                  of goods, including customs charges
Claimants


                                                                 6
            Case 20-32519 Document 41 Filed in TXSB on 05/07/20 Page 7 of 36




                  Suppliers of goods that may be entitled to
503(b)(9)
                  statutory priority under section 503(b)(9) of        $10 million      $10 million     $5 million
Claimants
                  the Bankruptcy Code

Total Trade Claims                                                    $111.1 million   $72.5 million   $42.5 million


Total as Percentage of Total Accounts Payable                            55.6%            36.3%           21.3%


  I.        The Critical Vendors.

            11.       As stated, the Debtors operate in the highly competitive, luxury fashion business.

  Accordingly, it is essential to the success of the Debtors’ restructuring efforts that they be able to

  maintain the level of service and the supply of brand-name goods that customers have come to

  expect from the Neiman Marcus experience. If the Debtors’ services and offerings fail to meet

  customers’ expectations, these customers may move on to the Debtors’ competitors to the

  detriment of the Debtors’ estates.

            12.       In light of these concerns, the Debtors have identified Critical Vendors that

  supply products and services that are vital to the Debtors’ go-forward operations.

  These products and services generally fall into the following categories (collectively,

  the “Critical Vendor Products and Services”): (a) Merchandise vendors and (b) expense vendors.

            13.       Most of the Critical Vendor Products and Services are available from only a

  limited number of vendors given the emphasis on name brands in the Debtors’ business. Further,

  not only do the Debtors rely heavily on the Critical Vendors to deliver current orders, but they

  also rely on their relationships with such Critical Vendors for future supply. In other words,

  more than the current orders would be at risk if these Critical Vendors are not paid—the Debtors

  could lose entire relationships, including exclusive rights to future seasons’ design lines and non-

  exclusive rights to other highly sought-after designers.                       Further, given that the Debtors’

  inventory is carefully curated to suit the Debtors’ customers’ needs, in some cases there may be


                                                                  7
         Case 20-32519 Document 41 Filed in TXSB on 05/07/20 Page 8 of 36




no true replacement available if a relationship with a Critical Vendor falters. Even where

alternative vendors may exist, the time and costs associated with switching from one vendor to

another would likely be significant and detrimental to the Debtors’ estates given the extensive

planning that goes into designing product lines in advance of each season. Accordingly, any

interruption in the provision of such Critical Vendor Products and Services could jeopardize

sales.

         14.   Moreover, the Debtors believe that jeopardizing their relationships with the

Critical Vendors and attempting to procure the Critical Vendor Products and Services from

replacement vendors, if possible, would impose a severe strain on their business operations and

would likely result in significant revenue loss. Even a temporary interruption of the provision of

Critical Vendor Products and Services would impede the Debtors’ operations, and the

cumulative impact of such events could have a catastrophic adverse effect on the Debtors’

operations and, particularly, on the ability of the Debtors to maintain business-as-usual.

         15.   Prior to the Petition Date, and in the face of unprecedented business disruptions

due to the global COVID-19 pandemic, the Debtors have significantly delayed payments on

outstanding invoices for the Critical Vendor Products and Services. As such, the Debtors believe

that the Critical Vendors have already reached their limits, and if the Debtors further delay

payments for the Critical Vendor Products and Services, the Critical Vendors may cease to

supply the Critical Vendor Products and Services altogether.         Accordingly, in light of the

potential for immediate irreparable consequences if the Critical Vendors do not continue to

provide uninterrupted and timely deliveries of goods and services, the Debtors have determined,

in the exercise of their business judgment, that payment of the prepetition claims of Critical




                                                 8
        Case 20-32519 Document 41 Filed in TXSB on 05/07/20 Page 9 of 36




Vendors (the “Critical Vendor Claims”) is essential to avoid costly disruptions to their

operations.

II.    The Critical Vendor Analysis.

       16.     With the assistance of their advisors, the Debtors have spent significant time

reviewing and analyzing their books and records, consulting operations managers and purchasing

personnel, reviewing contracts and supply agreements, and analyzing applicable law, regulations,

and historical practice to identify certain critical business relationships and suppliers of goods

and services―the loss of which would immediately and irreparably harm their businesses, by,

inter alia, shrinking their market share, reducing enterprise value, and ultimately impairing the

Debtors’ viability as a going-concern. In this process, the Debtors considered a variety of

factors, including:

               •      whether certain specifications or contract requirements prevent, directly or
                      indirectly, the Debtors from obtaining goods or services from alternative
                      sources;

               •      whether a vendor is a sole-source, limited-source, or high-volume supplier
                      of goods or services critical to the Debtors’ business operations;

               •      whether an agreement exists by which the Debtors could compel a vendor
                      to continue performing on prepetition terms;

               •      whether alternative vendors are available that can provide requisite
                      volumes of similar goods or services on equal (or better) terms and, if so,
                      whether the Debtors would be able to continue operating while
                      transitioning business thereto;

               •      the degree to which replacement costs (including, pricing, transition
                      expenses, professional fees, and lost sales or future revenue) exceed the
                      amount of a vendor’s prepetition claim;

               •      whether the Debtors’ inability to pay all or part of the vendor’s prepetition
                      claim could trigger financial distress for the applicable vendor;

               •      the likelihood that a temporary break in the vendor’s relationship with the
                      Debtors could be remedied through use of the tools available in these
                      chapter 11 cases;
                                                9
        Case 20-32519 Document 41 Filed in TXSB on 05/07/20 Page 10 of 36




                 •       whether failure to pay all or part of a particular vendor’s claim could cause
                         the vendor to hold goods owned by the Debtors, or refuse to ship
                         inventory or to provide critical services on a postpetition basis;

                 •       the location and nationality of the vendor and the extent of its connections
                         to the United States; and

                 •       whether failure to pay a particular vendor could result in contraction of
                         trade terms as a matter of applicable non-bankruptcy law or regulation.

        17.      As of the Petition Date, the Debtors believe they owe the Critical Vendors

approximately $88.6 million. 3 Accordingly, by this motion, the Debtors request authorization,

but not direction, to pay all outstanding prepetition obligations on account of Critical Vendor

Claims, in an aggregate amount up to $50 million, but only as such amounts come due in the

ordinary courses of business or as may be necessary to secure a Critical Vendor’s agreement to

continue business with the Debtors on Customary Trade Terms (as defined herein).

The $25 million of relief requested pursuant to the Interim Order is approximately 12.5 percent

of the Debtors’ trade payables.

        18.      The interruption of business with or absence of the Critical Vendors would reduce

the efficiency of the Debtors’ operations. Any material interruption in the provision of the

Critical Vendor Products and Services—however brief—would disrupt the Debtors’ operations

and could cause irreparable harm to the Debtors’ go-forward businesses, goodwill, employees,

customer base, and market share. Such harm would likely far outweigh the cost of payment of

the Critical Vendor Claims. 4 Accordingly, to maintain stability during this critical stage of these



3   This figure does not include claims held by Lien Claimants, Customs and Regulatory Claimants, or 503(b)(9)
    Claimants. Relief with respect to such claims is categorized separately as further described below.
4   Notwithstanding the relief requested herein, the Debtors reserve all of their rights and remedies under the
    Bankruptcy Code and other applicable law to pursue any cause of action against any Critical Vendor on account
    of, among other things, any violation of the automatic stay pursuant to section 362(a)(6) of the Bankruptcy
    Code.


                                                      10
       Case 20-32519 Document 41 Filed in TXSB on 05/07/20 Page 11 of 36




chapter 11 cases and to avoid jeopardizing the Debtors’ sales and business operations going

forward, the Debtors request authority to pay the Critical Vendors as described herein.

III.   Lien Claimants.

       19.     The Debtors contract with various domestic and imported brands and

manufacturers to produce or ship the Debtors’ Merchandise. These brands and manufacturers,

through freight forwarders, then ship merchandise to certain warehouses that serve as the

Debtors’ distribution and fulfillment centers. The Debtors operate their own warehouses and

distribution centers. The Debtors’ supply chain depends on services provided by, among others,

these freight forwarders, common carriers, and custom brokers (collectively, the “Shippers and

Warehousemen”).

       20.     Certain manufacturers ship merchandise and other goods to the Debtors either

“delivery duty paid” (“DDP”) or “free on board” (“FOB”).            Under DDP, or “domestic,”

arrangements, which represent most of the Debtors’ shipping arrangements, the vendor pays to

ship goods to a U.S.-based warehouse, and title to the merchandise and goods does not pass to

the Debtors until it arrives at the warehouse. Under a FOB, or “import,” arrangement, the

Debtors pay freight forwarders to transport merchandise and other goods from abroad to a

U.S.-based warehouse, and title passes to the Debtors when merchandise and goods are loaded

for shipment to the United States. Under either arrangement, vendors transporting the goods

may refuse (and have in the past refused) to release merchandise or other goods for shipment if

they are not paid current. As of the Petition Date, the Debtors estimate that approximately

$11.7 million are due and owing to Shippers and Warehousemen.

       21.     The Debtors routinely transact business with a number of third-party contractors

that may be able to assert a variety of statutory, common law, or possessory liens against the


                                               11
       Case 20-32519 Document 41 Filed in TXSB on 05/07/20 Page 12 of 36




Debtors and their property if the Debtors fail to pay for certain goods delivered or services

rendered (the “Third-Party Contractors”).        These Third-Party Contractors perform various

services for the Debtors, including the installation and repair of certain equipment in the

Debtors’ stores, maintenance and improvement of the Debtors’ real property and facilities,

manufacturing component parts necessary for the Debtors’ operating equipment, and other

repair, renovation, or construction of the facilities and property therein.

       22.     Non-payment of Third-Party Contractors could lead to shortages of skilled labor,

labor disputes, work stoppages, and disputes with contractors or subcontractors. Any of these

contingencies would affect the Debtors’ anticipated costs and disrupt their business. As of the

Petition Date, the Debtors estimate that approximately $725,000 of prepetition obligations

remain due and outstanding to Third-Party Contractors.

       23.     Under certain non-bankruptcy laws, Lien Claimants (including, but not limited to,

Shippers and Warehousemen and Third-Party Contractors) may be able to assert liens on the

goods in their possession to secure payment of the charges or expenses incurred in connection

with these prepetition obligations (collectively, “Lien Claims”). Accordingly, in the event these

claims remain unpaid, the Lien Claimants could attempt to assert such possessory liens and

refuse to deliver or release goods in their possession until their claims are satisfied and their liens

redeemed. The Lien Claimants’ possession (and retention) of the Debtors’ goods and supplies

would disrupt the Debtors’ operations and affect the Debtors’ ability to efficiently administer

these chapter 11 cases. The cost of such disruption to the Debtors’ estates in many cases would

likely be greater than the applicable Lien Claims. Further, pursuant to section 363(e) of the

Bankruptcy Code, the Lien Claimants may be entitled to adequate protection of any valid

possessory lien, which would drain estate assets.


                                                  12
          Case 20-32519 Document 41 Filed in TXSB on 05/07/20 Page 13 of 36




          24.     Thus, to maintain access to Merchandise that is essential to the continued viability

of the Debtors’ retail operations and preserve the value of the Merchandise, the Debtors seek

authority to pay outstanding amounts owed to Lien Claimants. As of the Petition Date, the

Debtors estimate that they owe an aggregate amount of approximately $12.4 million on account

of Lien Claims, approximately $12.4 million of which will come due within 21 days following

the Petition Date. For the avoidance of doubt, the Debtors seek authority to pay only those

amounts that they determine, in their sole discretion, are necessary or appropriate to (a) obtain

release of critical or valuable goods, (b) maintain a reliable, efficient, and smooth distribution

system, and (c) induce the Lien Claimants to continue performing and otherwise supporting the

Debtors’ operations on a postpetition basis.

IV.       Customs and Regulatory Claimants. 5

          25.     As described in greater detail above, in the ordinary course of their business, the

Debtors import Merchandise from foreign countries. Timely receipt or transmittal, as applicable,

of imported Merchandise is critical to the Debtors’ business. Any disruption or delay could

adversely affect the Debtors’ operations and affect the Debtors’ ability to efficiently administer

these chapter 11 cases.

          26.     In connection with the importation of goods, the Debtors may be required to pay

various charges (the “Customs and Regulatory Charges”), including customs duties, detention

and demurrage fees, tariffs and excise taxes, freight forwarding, U.S. Fish and Wildlife Service

charges, and other similar obligations. Absent such payments, the Customs and Regulatory

Claimants may interfere with the transportation of the Debtors’ Merchandise.

5     The Debtors maintain a customs bond with the United States Customs and Border Protection Agency. Relief
      with respect to this bond is sought in the Debtors’ Emergency Motion for Entry of Interim and Final Orders
      (I) Authorizing the Debtors to Continue Their Surety Bond Program and (II) Granting Related Relief, filed
      contemporaneously herewith.


                                                       13
       Case 20-32519 Document 41 Filed in TXSB on 05/07/20 Page 14 of 36




       27.     If the flow of the Debtors’ Merchandise were to be interrupted, the Debtors may

be deprived of the inventory necessary to stock the racks and shelves in their stores or fulfill

online orders, thereby reducing profits. The ultimate value of such sales is worth far more to the

Debtors (both in terms of future receipts and the maintenance of valuable customer goodwill)

than the aggregate amount of incurred, but unpaid, Customs and Regulatory Charges.

Accordingly, the Debtors seek authority to pay any and all necessary and appropriate Customs

and Regulatory Charges incurred on account of prepetition transactions.

       28.     The Debtors estimate that, as of the Petition Date, they owe approximately

$115,000 on account of Customs and Regulatory Charges, approximately $115,000 of which will

come due within 21 days following the Petition Date. For the foregoing reasons, the Debtors

submit that payment of the Customs and Regulatory Charges is necessary to preserve and

enhance the value of the Debtors’ business for the benefit of all parties in interest.

V.     503(b)(9) Claimants.

       29.     The Debtors may have received certain inventory, goods, or materials from

various vendors within the twenty-day period immediately preceding the Petition Date

(collectively, the “503(b)(9) Claimants”), thereby giving rise to claims that are accorded

administrative priority under section 503(b)(9) of the Bankruptcy Code (the “503(b)(9) Claims”).

Many of the Debtors’ relationships with the 503(b)(9) Claimants are not governed by long-term

contracts. Rather, the Debtors obtain inventory, goods, or other materials from such claimants

on an order-by-order basis. As a result, a 503(b)(9) Claimant may refuse to supply new orders

without payment of its 503(b)(9) Claims. Such refusal could negatively affect the Debtors’

estates as the Debtors’ business is dependent on the steady flow of inventory to stock their stores.




                                                 14
       Case 20-32519 Document 41 Filed in TXSB on 05/07/20 Page 15 of 36




       30.     Further, some of the 503(b)(9) Claimants supply goods, materials, or services to

the Debtors that are crucial to the Debtors’ ongoing operations—including merchandise

necessary to stock the shelves in Debtors’ stores and warehouses and custom-order goods that

customers have already paid for (including wedding dresses).          Moreover, even though the

manufacture of certain merchandise is completed, the 503(b)(9) Claimants may refuse to ship

unless the Debtors pay some or all of the claims owing to such vendors. Without the flow of

fresh merchandise, the Debtors’ businesses will effectively starve. In the lead up to the Debtors’

chapter 11 cases, the Debtors experienced strained relationships with certain of their vendors

who may qualify as 503(b)(9) Claimants, which has made the Debtors acutely aware of the risk

their business may face without the requested relief.

       31.     In light of these consequences, the Debtors concluded that payment of the

503(b)(9) Claimants is essential to avoid disruptions to the Debtors’ operations. The estimated

amounts owing to the 503(b)(9) Claimants set forth below pale in comparison to the potential

damage to the Debtors’ businesses if the Debtors’ operations were to experience significant

disruption. The Debtors believe that as of the Petition Date, they owe approximately $10 million

on account of goods delivered within the twenty days immediately preceding the Petition Date,

the value of which may be entitled to administrative priority under section 503(b)(9) of the

Bankruptcy Code, approximately $5 million of which will come due within 21 days following

the Petition Date.

VI.    Customary Trade Terms Condition.

       32.     Subject to the Court’s approval, the Debtors intend to pay the Trade Claims only

to the extent necessary to preserve the value of their estates. To that end, in return for paying the

Trade Claims either in full or in part, the Debtors propose that they be authorized to require the


                                                 15
       Case 20-32519 Document 41 Filed in TXSB on 05/07/20 Page 16 of 36




Trade Claimants to provide favorable trade terms for the postpetition procurement of their goods

and services.    Specifically, the Debtors seek authorization, but not direction, to condition

payment of Trade Claims upon each Trade Claimant’s agreement to continue—or

recommence—providing goods and services to the Debtors in accordance with trade terms

(including credit limits, pricing, timing of payments, availability, and other terms) at least as

favorable to the Debtors as those in place during the twelve months prior to the Petition Date, or

as otherwise agreed by the Debtors in their reasonable business judgment (the “Customary Trade

Terms”).     The Debtors also seek authorization, but not direction, to require certain Trade

Claimants to enter into a contractual agreement evidencing such Customary Trade Terms, the

form of which is attached hereto as Exhibit A (the “Trade Agreement”).

       33.      In addition, the Debtors request that if any party accepts payment pursuant to the

relief requested by this motion and thereafter ceases to provide goods and services in accordance

with the Customary Trade Terms: (a) the Debtors may take any and all appropriate steps to

recover from such Trade Claimant any payments made to it on account of its prepetition claim to

the extent that such payments exceed the postpetition amounts then owing to such party;

(b) upon recovery by the Debtors, any prepetition claim of such party shall be reinstated as if the

payment on account thereof had not been made; and (c) if an outstanding postpetition balance is

due from the Debtors to such party, (i) the Debtors may elect to recharacterize and apply any

payment made pursuant to the relief requested by this motion to such outstanding postpetition

balance, and (ii) such party will be required to repay to the Debtors such paid amounts that

exceed the postpetition obligations then outstanding without the right of any setoffs, claims,

provisions for payment of any claims, or otherwise.




                                                16
       Case 20-32519 Document 41 Filed in TXSB on 05/07/20 Page 17 of 36




VII.   Outstanding Orders.

       34.     Before the Petition Date and in the ordinary course of business, the Debtors may

have ordered goods, including custom-order goods that customers have already paid the Debtors

for,   that   will   not   be    delivered   until    after   the   Petition   Date    (collectively,

the “Outstanding Orders”). To avoid becoming general unsecured creditors of the Debtors’

estates with respect to such goods, certain suppliers may refuse to ship or transport such goods

(or may recall such shipments) with respect to such Outstanding Orders unless the Debtors issue

substitute purchase orders postpetition. In fact, interactions with certain vendors in the lead up to

these chapter 11 cases have made the Debtors particularly sensitive to this risk. To prevent any

disruption to the Debtors’ business operations, and given that goods delivered after the Petition

Date are afforded administrative expense priority under section 503(b) of the Bankruptcy Code,

the Debtors seek an order (a) granting administrative expense priority under section 503(b) of the

Bankruptcy Code to all undisputed obligations of the Debtors arising from the acceptance of

goods subject to Outstanding Orders and (b) authorizing the Debtors to satisfy such obligations

in the ordinary course of business.

                                          Basis for Relief

I.     The Court Should Authorize the Payment of the Trade Claims.

       35.     Courts have generally acknowledged that it is appropriate to authorize the

payment of prepetition obligations where necessary to protect and preserve the estate, including

an operating business’s going-concern value. See, e.g., In re CoServ, L.L.C., 273 B.R. 487, 497

(Bankr. N.D. Tex. 2002) (“Cases cited by Debtors that refer to necessity of payment to preserve

going concern value imply such a rule, and this Court is prepared to apply the Doctrine of

Necessity to authorize payment of prepetition claims in appropriate cases.”); see also In re Scotia


                                                 17
       Case 20-32519 Document 41 Filed in TXSB on 05/07/20 Page 18 of 36




Dev., LLC, No. 07-20027, 2007 WL 2788840, at *2 (Bankr. S.D. Tex. Sep. 21, 2007) (outlining

the factors for when a critical vendor payment is necessary); In re Ionosphere Clubs, Inc.,

98 B.R. 174, 175 (Bankr. S.D.N.Y. 1989) (“The ability of a Bankruptcy Court to authorize the

payment of pre-petition debt when such payment is needed to facilitate the rehabilitation of the

debtor is not a novel concept.”). In so doing, these courts acknowledge that several legal

theories rooted in sections 105(a), 363(b), and 1107(a) of the Bankruptcy Code support the

payment of prepetition claims as provided herein.

       36.     Section 363(b) of the Bankruptcy Code permits a debtor, subject to court

approval, to pay prepetition obligations where a sound business purpose exists for doing so.

See Ionosphere Clubs, 98 B.R. at 175 (noting that section 363(b) provides “broad flexibility” to

authorize a debtor to honor prepetition claims where supported by an appropriate business

justification). In addition, under section 1107(a) of the Bankruptcy Code, a debtor in possession

is given the same rights and powers as a trustee appointed in a bankruptcy case, including the

“implied duty of the debtor-in-possession to ‘protect and preserve the estate, including an

operating business’ going-concern value.’” See, e.g., In re CEI Roofing, Inc., 315 B.R. 50, 59

(Bankr. N.D. Tex. 2004) (quoting In re CoServ, 273 B.R. at 497).                 Moreover, under

section 105(a) of the Bankruptcy Code, “[t]he Court may issue any order, process, or judgment

that is necessary or appropriate to carry out the provisions of [the Bankruptcy Code].”

11 U.S.C. § 105(a); In re CoServ, L.L.C., 273 B.R. at 497 (“These are simply examples of claims

that may require satisfaction for the debtor in possession to perform its fiduciary obligations.

In such instances, it is only logical that the bankruptcy court be able to use Section 105(a) of the

[Bankruptcy] Code to authorize satisfaction of the prepetition claim in aid of preservation or




                                                18
       Case 20-32519 Document 41 Filed in TXSB on 05/07/20 Page 19 of 36




enhancement of the estate.”); In re CEI Roofing, Inc., 315 B.R. at 56 (citing In re Mirant Corp.,

296 B.R. 427 (Bankr. N.D. Tex. 2003)); In re Mirant Corp., 296 B.R. 427.

        37.     No provision of the Bankruptcy Code expressly prohibits the postpetition

payment of prepetition trade claims. Indeed, the above-referenced sections of the Bankruptcy

Code authorize such payments when the payments are critical to preserving the going-concern

value of the debtor’s estate, as is the case here.

        38.     Moreover, courts have noted that there are instances in which debtors in

possession can fulfill their fiduciary duties “only . . . by the preplan satisfaction of a prepetition

claim.” In re CoServ, L.L.C., 273 B.R. at 497. The CoServ court specifically noted that the

preplan satisfaction of prepetition claims would be a valid exercise of a debtor’s fiduciary duty

when the payment “is the only means to effect a substantial enhancement of the estate,” id., and

also when the payment was to “sole suppliers of a given product.” Id. at 498. Courts in the Fifth

Circuit, including the Southern District of Texas have followed CoServ’s three-part test to

determine whether a prepetition claim of a “critical vendor” may be paid outside of the plan

process on a postpetition basis:

        First, it must be critical that the debtor deal with the claimant. Second, unless it
        deals with the claimant, the debtor risks the probability of harm, or, alternatively,
        loss of economic advantage to the estate or the debtor’s going concern value,
        which is disproportionate to the amount of the claimant’s pre-petition claim.
        Third, there is no practical or legal alternative by which the debtor can deal with
        the claimant other than by payment of the claim.

In re CoServ, L.L.C., 273 B.R. at 498; see also In re Scotia Dev., LLC, 2007 WL 2788840, at *2;
In re Mirant Corp., 296 B.R. at 429–30.

        39.     Moreover, allowing the Debtors to pay the Trade Claims is especially appropriate

where, as here, doing so is consistent with the “two recognized policies” of chapter 11 of the

Bankruptcy Code—preserving the going concern value for the Debtors’ business and


                                                     19
       Case 20-32519 Document 41 Filed in TXSB on 05/07/20 Page 20 of 36




maximizing the value of property available to satisfy creditors. See Bank of Am. Nat’l Trust &

Savs. Ass’n v. 203 N. LaSalle St. P’Ship, 526 U.S. 434, 453 (1999) (describing a reconciliation of

“the two recognized policies underlying Chapter 11 . . . preserving going concerns and

maximizing property available to satisfy creditors”). Indeed, reflecting the recognition that

payment of prepetition claims of certain essential suppliers and vendors is, in fact, both critical to

a debtor’s ability to preserve going-concerns and maximize creditor recovery, courts regularly

grant relief consistent with that which the Debtors are seeking in this motion. See In re CoServ,

L.L.C., 273 B.R. at 497 (noting that “it is only logical that the bankruptcy court be able to use

[s]ection 105(a) of the [Bankruptcy] Code to authorize satisfaction of the prepetition claim in aid

of preservation or enhancement of the estate”).

       40.     As described above, the Debtors require a steady stream of goods and services

from their Critical Vendors to maintain operational stability while simultaneously transitioning

into chapter 11. Without the goods and services provided by the Critical Vendors, the Debtors

could be forced to halt production immediately while they search for substitute vendors and

service providers and may have to forego existing favorable trade terms in their haste to find new

vendors. Importantly, any disruption to the Debtors’ supply chain could result in a significant

loss of operational efficiency, decreasing the value of these businesses, which could impair

stakeholder value at this critical juncture in these chapter 11 cases. Accordingly, the Debtors

submit that it is appropriate for the Court to authorize the Debtors to engage in discussions with

counterparties that may qualify as Critical Vendors regarding the validity and amount of their

respective claims and to determine whether any such counterparties qualify as Critical Vendors

and, subject to entry of the Final Order, for the Court to authorize the Debtors to satisfy the

Trade Claims as set forth herein.


                                                  20
          Case 20-32519 Document 41 Filed in TXSB on 05/07/20 Page 21 of 36




II.       Failure to Make Timely Payment of the Lien Claims Would Threaten the Debtors’
          Ability to Operate and May Subject the Debtors’ Assets to the Perfection of Liens.

          41.       As noted above, certain Lien Claimants may be entitled under applicable

 non-bankruptcy law to assert certain possessory liens on the Debtors’ goods or equipment in

 their possession (notwithstanding the automatic stay under section 362 of the Bankruptcy Code)

 in an attempt to secure payment of their prepetition claim. Under section 362(b)(3) of the

 Bankruptcy Code, the act of perfecting such liens, to the extent consistent with section 546(b) of

 the Bankruptcy Code, is expressly excluded from the automatic stay. 6 As a result, the Debtors

 anticipate that certain of the Lien Claimants may assert or perfect liens, simply refuse to turn

 over goods in their possession, or stop performing their ongoing obligations. Even absent a valid

 lien, to the extent certain Lien Claimants have possession of the Debtors’ inventory, equipment,

 or products, mere possession or retention could disrupt the Debtors’ operations.

          42.       Furthermore, paying the Lien Claims should not impair unsecured creditor

 recoveries in these chapter 11 cases. In instances where the amount owed to a Lien Claimant is

 less than the value of the goods that could be held to secure a Lien Claimant’s claim, such party

 may be a fully-secured creditor of the Debtors’ estates. In such instances, payment now only

 provides such party with what they might be entitled to receive under a plan of reorganization,

 without any interest costs that might otherwise accrue during these chapter 11 cases.

 Conversely, all creditors will benefit from the seamless transition of the Debtors’ operations into

 bankruptcy and the ultimate delivery and sale of inventory in the Debtors’ stores.




 6    See 11 U.S.C. § 546(b)(1)(A) (providing that a debtor’s lien avoidance powers “are subject to any generally
      applicable law that . . . permits perfection of an interest in property to be effective against an entity that acquires
      rights in such property before the date of perfection”).

                                                             21
        Case 20-32519 Document 41 Filed in TXSB on 05/07/20 Page 22 of 36




III.    The Court Should Authorize the Payment of Customs and Regulatory Charges.

        43.        Customs and Regulatory Charges would likely be paid in full under any plan of

reorganization pursuant to Bankruptcy Code section 507(a)(8), which provides eighth priority

status to the claims of a governmental unit based on a customs duty arising out of the importation

of certain merchandise. Thus, payment of the Customs and Regulatory Charges as proposed in

this motion merely accelerates the distribution that the import providers would receive in any

event upon confirmation of a plan. Therefore, granting this motion with respect to the Customs

and Regulatory Charges would have no substantial effect on the relative distribution of the

estates’ assets.

IV.     The Court Should Authorize the Payment of 503(b)(9) Claims.

        44.        Additionally, section 503(b)(9) provides administrative priority for the “value of

any goods received by the debtor within [twenty] days before the date of commencement of a

case under this title in which goods have been sold to the debtor in the ordinary course of such

debtor’s business.” The 503(b)(9) Claims must be paid in full for the Debtors to confirm a

chapter 11 plan. See 11 U.S.C. § 1129(a)(9)(A). Consequently, payment of such claims now

only provides such parties with what they would be entitled to receive under a chapter 11 plan

unless they consented otherwise. Moreover, the timing of such payments also lies squarely

within the Court’s discretion. See In re Global Home Prods., LLC, No. 06-10340 (KG), 2006

WL 3791955, at *3 (Bankr. D. Del. Dec. 21, 2006) (agreeing with parties that “the timing of the

payment of that administrative expense claim is left to the discretion of the Court”). The

Debtors’ ongoing ability to obtain inventory and other goods as provided herein is key to their

survival and necessary to preserve the value of their estates. Absent payment of the 503(b)(9)

Claims at the outset of these chapter 11 cases—which merely accelerates the timing of payment


                                                   22
       Case 20-32519 Document 41 Filed in TXSB on 05/07/20 Page 23 of 36




and not the ultimate treatment of such claims—the Debtors could be denied access to the

inventory and other goods necessary to maintain the Debtors’ business operations and maximize

the value of the Debtors’ estates.

V.     The Court Should Confirm that Outstanding Orders Are Administrative Expense
       Priority Claims and that Payment of Such Claims Is Authorized.

       45.     Pursuant to section 503(b)(1) of the Bankruptcy Code, obligations that arise in

connection with the postpetition delivery of goods and services, including goods ordered

prepetition, are administrative expense priority claims because they benefit the estates

postpetition. See 11 U.S.C. § 503(b)(1)(A) (providing that the “actual [and] necessary costs and

expenses of preserving the estate” are administrative expenses); see also In re John Clay & Co.,

43 B.R. 797, 809–10 (Bankr. D. Utah 1984) (holding that goods ordered prepetition but

delivered postpetition are entitled to administrative priority). Thus, the granting of the relief

sought herein with respect to the Outstanding Orders will not afford such claimants any greater

priority than they otherwise would have if the relief requested herein were not granted, and will

not prejudice any other party in interest.

       46.     Absent such relief, however, the Debtors may be required to expend substantial

time and effort reissuing the Outstanding Orders to provide certain suppliers with assurance of

such administrative priority status. The disruption to the continuous and timely flow of critical

raw materials and other goods to the Debtors would force the Debtors to potentially halt

operations and production, damage the Debtors’ business reputation, erode the Debtors’

customer base, and ultimately lead to a loss of revenue, all to the detriment of the Debtors and

their creditors. Accordingly, the Debtors submit that the Court should confirm the administrative

expense priority status of the Outstanding Orders and should authorize the Debtors to pay the

Outstanding Orders in the ordinary course of business.

                                               23
       Case 20-32519 Document 41 Filed in TXSB on 05/07/20 Page 24 of 36




        Processing of Checks and Electronic Fund Transfers Should Be Authorized

       47.     The Debtors have sufficient funds to pay the amounts described in this motion in

the ordinary course of business by virtue of expected cash flows from ongoing business

operations and anticipated access to cash collateral and debtor in possession financing.

In addition, under the Debtors’ existing cash management system, the Debtors can readily

identify checks or wire transfer requests as relating to an authorized payment in respect of the

relief requested herein. Accordingly, the Debtors believe that checks or wire transfer requests,

other than those relating to authorized payments, will not be honored inadvertently. Therefore,

the Debtors respectfully request that the Court authorize and direct all applicable financial

institutions, when requested by the Debtors, to receive, process, honor, and pay any and all

checks or wire transfer requests in respect of the relief requested in this motion.

                                    Emergency Consideration

       48.     Pursuant to Bankruptcy Rule 6003, which empowers a court to grant relief within

the first 21 days after the commencement of a chapter 11 case “to the extent that relief is

necessary to avoid immediate and irreparable harm,” and Local Rule 9013-1(i), the Debtors

respectfully request emergency consideration of this motion. The Debtors believe an immediate

and orderly transition into chapter 11 is critical to the viability of their operations and that any

delay in granting the relief requested could hinder the Debtors’ operations and cause irreparable

harm. Furthermore, the failure to receive the requested relief during the first 21 days of these

chapter 11 cases would severely disrupt the Debtors’ operations at this critical juncture and

imperil the Debtors’ restructuring. Accordingly, the Debtors submit that they have satisfied the

“immediate and irreparable harm” standard of Bankruptcy Rule 6003 and, therefore, respectfully

request that the Court approve the relief requested in this motion on an emergency basis.


                                                 24
       Case 20-32519 Document 41 Filed in TXSB on 05/07/20 Page 25 of 36




                        Waiver of Bankruptcy Rule 6004(a) and 6004(h)

       49.     To implement the foregoing successfully, the Debtors request that the Court enter

an order providing that notice of the relief requested herein satisfies Bankruptcy Rule 6004(a)

and that the Debtors have established cause to exclude such relief from the fourteen-day stay

period under Bankruptcy Rule 6004(h).

                                      Reservation of Rights

       50.     Nothing contained herein or any actions taken pursuant to such relief requested is

intended or shall be construed as: (a) an admission as to the amount of, basis for, or validity of

any claim against a Debtor entity under the Bankruptcy Code or other applicable nonbankruptcy

law; (b) a waiver of the Debtors’ or any other party in interest’s right to dispute any claim on any

grounds; (c) a promise or requirement to pay any claim; (d) an implication or admission that any

particular claim is of a type specified or defined in this motion or any order granting the relief

requested by this motion or a finding that any particular claim is an administrative expense claim

or other priority claim; (e) a request or authorization to assume, adopt, or reject any agreement,

contract, or lease pursuant to section 365 of the Bankruptcy Code; (f) an admission as to the

validity, priority, enforceability, or perfection of any lien on, security interest in, or other

encumbrance on property of the Debtors’ estates; (g) a waiver or limitation of the Debtors’, or

any other party in interest’s, rights under the Bankruptcy Code or any other applicable law; or

(h) a concession by the Debtors that any liens (contractual, common law, statutory, or otherwise)

that may be satisfied pursuant to the relief requested in this motion are valid, and the rights of all

parties in interest are expressly reserved to contest the extent, validity, or perfection, or seek

avoidance of, all such liens. If the Court grants the relief sought herein, any payment made

pursuant to the Court’s order is not intended and should not be construed as an admission as to


                                                 25
       Case 20-32519 Document 41 Filed in TXSB on 05/07/20 Page 26 of 36




the validity of any particular claim or a waiver of the Debtors’ or any other party in interest’s

rights to subsequently dispute such claim.

                                              Notice

       51.     The Debtors will provide notice of this motion to: (a) the U.S. Trustee for the

Southern District of Texas; (b) the holders of the 50 largest unsecured claims against the Debtors

(on a consolidated basis); (c) counsel to the Term Loan Lender Group; (d) counsel to the

Noteholder Group; (e) the United States Attorney’s Office for the Southern District of Texas;

(f) the Internal Revenue Service; (g) the United States Securities and Exchange Commission;

(h) the state attorneys general for states in which the Debtors conduct business; (i) the Trade

Claimants; and (j) any party that has requested notice pursuant to Bankruptcy Rule 2002. The

Debtors submit that, in light of the nature of the relief requested, no other or further notice need

be given.




                                                26
       Case 20-32519 Document 41 Filed in TXSB on 05/07/20 Page 27 of 36




       WHEREFORE, the Debtors respectfully request that the Court enter the Interim Order

and Final Order, granting the relief requested in this motion and granting such other and further

relief as is appropriate under the circumstances.

Houston, Texas
May 7, 2020

/s/ Matthew D. Cavenaugh
JACKSON WALKER L.L.P.                               KIRKLAND & ELLIS LLP
Matthew D. Cavenaugh (TX Bar No. 24062656)          KIRKLAND & ELLIS INTERNATIONAL LLP
Jennifer F. Wertz (TX Bar No. 24072822)             Anup Sathy, P.C. (pro hac vice pending)
Kristhy M. Peguero (TX Bar No. 24102776)            Chad J. Husnick, P.C. (pro hac vice pending)
Veronica A. Polnick (TX Bar No. 24079148)           300 North LaSalle Street
1401 McKinney Street, Suite 1900                    Chicago, Illinois 60654
Houston, Texas 77010                                Telephone:       (312) 862-2000
Telephone:      (713) 752-4200                      Facsimile:       (312) 862-2200
Facsimile:      (713) 752-4221                      Email:           anup.sathy@kirkland.com
Email:          mcavenaugh@jw.com                                    chad.husnick@kirkland.com
                jwertz@jw.com
                kpeguero@jw.com                     -and-
                vpolnick@jw.com
                                                    Matthew C. Fagen (pro hac vice pending)
Proposed Co-Counsel to the Debtors                  601 Lexington Avenue
and Debtors in Possession                           New York, New York 10022
                                                    Telephone:     (212) 446-4800
                                                    Facsimile:     (212) 446-4900
                                                    Email:         matthew.fagen@kirkland.com

                                                    Proposed Co-Counsel to the Debtors
                                                    and Debtors in Possession
       Case 20-32519 Document 41 Filed in TXSB on 05/07/20 Page 28 of 36




                                    Certificate of Service

        I certify that on May 7, 2020, I caused a copy of the foregoing document to be served by
the Electronic Case Filing System for the United States Bankruptcy Court for the Southern
District of Texas.

                                                     /s/ Matthew D. Cavenaugh
                                                     Matthew D. Cavenaugh
Case 20-32519 Document 41 Filed in TXSB on 05/07/20 Page 29 of 36




                            Exhibit A

                      Form Trade Agreement
        Case 20-32519 Document 41 Filed in TXSB on 05/07/20 Page 30 of 36




THIS TRADE AGREEMENT IS NOT A SOLICITATION OF ACCEPTANCE OR REJECTION OF A
CHAPTER 11 PLAN. ACCEPTANCE OR REJECTION OF A CHAPTER 11 PLAN MAY NOT BE
SOLICITED UNTIL A DISCLOSURE STATEMENT HAS BEEN APPROVED BY THE BANKRUPTCY
COURT FOR ANY SUCH CHAPTER 11 PLAN. THE INFORMATION IN THIS TRADE AGREEMENT
STATEMENT IS SUBJECT TO CHANGE. THIS TRADE AGREEMENT STATEMENT IS NOT AN
OFFER TO SELL ANY SECURITIES AND IS NOT SOLICITING AN OFFER TO BUY ANY
SECURITIES.


                                          TRADE AGREEMENT

        Neiman Marcus Group LTD LLC (the “Company”), on the one hand, and the supplier
identified in the signature block below (the “Supplier”), on the other hand, hereby enter into the
following trade agreement (this “Trade Agreement”) dated as of the latest date in the signature
blocks below.

                                                    Recitals

        WHEREAS on May 7, 2020 (the “Petition Date”), Neiman Marcus Group LTD LLC and
certain of its indirect and direct subsidiaries and related entities (collectively, the “Debtors”) filed
voluntary petitions for relief under chapter 11 of the United States Bankruptcy Code,
11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”), in the United States Bankruptcy Court for the
Southern District of Texas (the “Court”).

        WHEREAS on [●], 2020, the Court entered its [Interim] Order (I) Authorizing the
Debtors to Pay Certain Prepetition Claims of (a) Critical Vendors, (b) Lien Claimants,
(c) Customs and Regulatory Claimants, and (d) 503(B)(9) Claimants, (II) Confirming
Administrative Expense Priority of Outstanding Orders, and (III) Granting Related Relief
(the “[Interim] Trade Claimant Order”) [Docket No. [●]] authorizing the Debtors on [an interim]
basis, under certain conditions, to pay the prepetition claims of certain suppliers, including the
Supplier, subject to the terms and conditions set forth therein. 1

        WHEREAS prior to the Petition Date, the Supplier delivered goods to the Company
and/or performed services for the Company, and the Company paid the Supplier for such goods
and/or services, according to Customary Trade Terms (as defined herein).

        WHEREAS the Company and the Supplier (each a “Party,” and collectively, the
“Parties”) agree to the following terms as a condition of payment on account of certain
prepetition claims the Supplier may hold against the Company.

                                                  Agreement

        1.      Recitals. The foregoing recitals are incorporated herein by reference as if set
forth at length herein.



1   Capitalized terms used but not defined herein shall have the meanings set forth in the [Interim] Trade Claimant
    Order.
       Case 20-32519 Document 41 Filed in TXSB on 05/07/20 Page 31 of 36




        2.      Supplier Payment.       The Supplier represents and agrees that, after due
investigation, the sum of all amounts currently due and owing by the Company to the Supplier is
$[__] (the “Agreed Supplier Claim”). Following execution of this Trade Agreement, the
Company shall, in full and final satisfaction of the Agreed Supplier Claim, pay the Supplier
$[__] on account of its prepetition claim (the “Supplier Payment”) (without interest, penalties, or
other charges), as such invoices become due and payable.

       3.      Agreement to Supply.

                  a.      The Supplier shall supply goods to and/or perform services for the
Company, and the Company shall accept and pay for goods and/or services from the Supplier (to
the extent the Company seeks such services), for the duration of the Debtors’ chapter 11 cases
based on the following terms (the “Customary Trade Terms”): those trade terms at least as
favorable to the Company as those practices and programs (including credit limits, pricing, cash
discounts, timing of payments, allowances (as may be incorporated or contemplated by any
agreements between the Parties or based on historic practice, as applicable), product mix,
availability, and other programs) in place in the 180 days prior to the Petition Date, or are
otherwise acceptable to the Company in light of customary industry practices, except for any
partial payments or other payments (or assurances) the Company made with respect to any
unfinished product. “Duration of the Debtors’ chapter 11 cases” means the earlier of: (i) the
effective date of a chapter 11 plan in the Company’s chapter 11 cases; (ii) the closing of a sale of
all or a material portion of the Company’s assets pursuant to Bankruptcy Code section 363
resulting in a cessation of the Company’s business operations; (iii) the liquidation of the
Company or conversion of the Debtor’s chapter 11 cases to cases under chapter 7 of the
Bankruptcy Code; or (iv) a default under any of the Company’s debtor-in-possession financing
facilities that results in the Company losing access to funds available under any such facility.

              b.      The Customary Trade Terms may not be modified, adjusted, or reduced in
a manner adverse to the Company except as agreed-to in writing by the Parties.

               c.      The Supplier shall continue to honor any existing allowances, credits,
contractual obligations, or balances that were accrued as of the Petition Date and shall apply all
such allowances, credits, or balances towards future orders in the ordinary course of business.

               d.      The Supplier shall continue all shipments of goods in the ordinary course
and shall fill orders for goods requested by the Company in the ordinary course of business
pursuant to the Customary Trade Terms.

       4.      Other Matters.

                a.      The Supplier agrees that it shall not require a lump-sum payment upon the
effective date of a plan in the Company’s chapter 11 cases on account of any outstanding
administrative claims the Supplier may assert arising from the delivery of postpetition goods or
services, to the extent that payment of such claims is not yet due. The Supplier agrees that such
claims will be paid in the ordinary course of business after confirmation of a plan pursuant to the
Customary Trade Terms then in effect. The Supplier Payment will be made concurrently with
payment of other outstanding administrative claims as provided in a confirmed plan.


                                                 2
       Case 20-32519 Document 41 Filed in TXSB on 05/07/20 Page 32 of 36




              b.     The Supplier will not separately seek payment from the Company on
account of any prepetition claim (including, without limitation, any reclamation claim or any
claim pursuant to section 503(b)(9) of the Bankruptcy Code) outside the terms of this Trade
Agreement or a plan confirmed in the Company’s chapter 11 case.

                c.     The Supplier will not file or otherwise assert against the Company, its
assets, or any other person or entity or any of their respective assets or property (real or personal)
any lien, regardless of the statute or other legal authority upon which the lien is asserted, related
in any way to any remaining prepetition amounts allegedly owed to the Supplier by the Company
arising from prepetition agreements or transactions. Furthermore, if the Supplier has taken steps
to file or assert such a lien prior to entering into this Trade Agreement, the Supplier will
promptly take all necessary actions to remove such liens.

       5.      Breach.

                 a.      In the event that the Supplier fails to satisfy its undisputed obligations
arising under this Trade Agreement (a “Supplier Breach”), upon written notice to the Supplier,
the Supplier shall promptly pay to the Company immediately available funds in an amount equal
to, at the election of the Company, the Supplier Payment or any portion of the Supplier Payment
which cannot be recovered by the Company from the postpetition receivables then owing to the
Supplier from the Company.

               b.      In the event that the Company recovers the Supplier Payment pursuant to
Section 5(a) hereof or otherwise, the Agreed Supplier Claim shall be reinstated as if the Supplier
Payment had not been made.

                c.    The Supplier agrees and acknowledges that irreparable damage would
occur in the event of a Supplier Breach and remedies at law would not be adequate to
compensate the Company. Accordingly, the Supplier agrees that the Company shall have the
right, in addition to any other rights and remedies existing in its favor, to an injunction or
injunctions to prevent breaches of the provisions of this Trade Agreement and to enforce its
rights and obligations hereunder not only by an action or actions for damages but also by an
action or actions for specific performance, injunctive relief and/or other equitable relief. The
right to equitable relief, including specific performance or injunctive relief, shall exist
notwithstanding, and shall not be limited by, any other provision of this Trade Agreement. The
Supplier hereby waives any defense that a remedy at law is adequate and any requirement to post
bond or other security in connection with actions instituted for injunctive relief, specific
performance, or other equitable remedies.




                                                  3
      Case 20-32519 Document 41 Filed in TXSB on 05/07/20 Page 33 of 36




      6.     Notice.

             If to the Supplier, then to the person and address identified in the signature block
             hereto.

             If to the Company:

             Neiman Marcus Group LTD LLC
             One Marcus Square, 1618 Main Street
             Dallas, Texas 75201
             Attn: Tracy M. Preston
             E-mail: Tracy_Preston@neimanmarcus.com

             -and-

             If to Proposed Counsel and Co-Counsel to the Debtors:

             Kirkland & Ellis LLP
             Kirkland & Ellis International LLP
             300 North LaSalle, Chicago, Illinois 60654
             Facsimile: (312) 862-2200
             Attn:   Anup Sathy, P.C., and Chad J. Husnick, P.C.
             E-mail: anup.sathy@kirkland.com
                     chad.husnick@kirkland.com
             -and-
             Kirkland & Ellis LLP
             601 Lexington Avenue, New York, New York 10022
             Facsimile: (212) 446-4900
             Attn:   Matthew C. Fagen and Gary Kavarsky
             E-mail: matthew.fagen@kirkland.com
                     gary.kavarsky@kirkland.com
             -and-
             Jackson Walker L.L.P.
             1401 McKinney Street, Suite 1900, Houston, Texas 77010
             Facsimile: (713) 752-4200
             Attn: Matthew D. Cavenaugh, Jennifer F. Wertz, Kristhy M. Peguero, and
             Veronica A. Polnick
             E-mail: mcavenaugh@jw.com
                     jwertz@jw.com
                     kpeguero@jw.com
                     vpolnick@jw.com

       7.       Representations and Acknowledgements. The Parties agree, acknowledge and
represent that:




                                               4
       Case 20-32519 Document 41 Filed in TXSB on 05/07/20 Page 34 of 36




              a.     the Parties have reviewed the terms and provisions of the Trade Claimant
Order and this Trade Agreement and consent to be bound by such terms and that this Trade
Agreement is expressly subject to the procedures approved pursuant to the Trade Claimant
Order;

                b.     any payments made on account of the Agreed Supplier Claim shall be
subject to the terms and conditions of the Trade Claimant Order;

                c.      if the Supplier refuses to supply goods or services to the Company as
provided herein or otherwise fails to perform any of its obligations hereunder, the Company may
exercise all rights and remedies available under the Trade Claimant Order, the Bankruptcy Code,
or applicable law; and

               d.      in the event of disagreement between the Parties regarding whether a
breach has occurred, either Party may apply to the Court for a determination of their relative
rights, in which event, no action may be taken by either Party, including, but not limited to, the
discontinuing of shipment of goods from the Supplier to the Company, until a ruling of the Court
is obtained.

        8.     Confidentiality. In addition to any other obligations of confidentiality between
the Supplier and Company, the Supplier agrees to hold in confidence and not disclose to any
party: (a) this Trade Agreement; (b) any and all payments made by the Company pursuant to
this Trade Agreement; (c) the terms of payment set forth herein; and (d) the
Customary Trade Terms (collectively, the “Confidential Information”); provided that if any party
seeks to compel the Supplier’s disclosure of any or all of the Confidential Information, through
judicial action or otherwise, or the Supplier intends to disclose any or all of the Confidential
Information, the Supplier shall immediately provide the Company with prompt written notice so
that the Company may seek an injunction, protective order or any other available remedy to
prevent such disclosure; provided, further, that, if such remedy is not obtained, the Supplier shall
furnish only such information as the Supplier is legally required to provide.

       9.      Miscellaneous.

               a.      The Parties hereby represent and warrant that: (i) they have full authority
to execute this Trade Agreement on behalf of the respective Parties; (ii) the respective Parties
have full knowledge of, and have consented to, this Trade Agreement; and (iii) they are fully
authorized to bind that Party to all of the terms and conditions of this Trade Agreement.

                b.     This Trade Agreement sets forth the entire understanding of the Parties
regarding the subject matter hereof and supersedes all prior oral or written agreements between
them. This Trade Agreement may not be changed, modified, amended or supplemented, except
in a writing signed by both Parties. Moreover, Supplier agrees to vote all claims now or
hereafter beneficially owned by Supplier in favor of, and not take any direct or indirect action to
oppose or impede confirmation of, any chapter 11 plan on a timely basis in accordance with the
applicable procedures set forth in any related disclosure statement and accompanying solicitation
materials, and timely return a duly-executed ballot to the Debtors in connection therewith, if such




                                                 5
       Case 20-32519 Document 41 Filed in TXSB on 05/07/20 Page 35 of 36




chapter 11 plan provides for a treatment of any Agreed Supplier Claim that is materially
consistent with this Agreement.

                c.     Signatures by facsimile or electronic signatures shall count as original
signatures for all purposes.

              d.      This Trade Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the same agreement.

               e.     The Parties hereby submit to the exclusive jurisdiction of the Court to
resolve any dispute with respect to or arising from this Trade Agreement.

               f.     This Trade Agreement shall be deemed to have been drafted jointly by the
Parties, and any uncertainty or omission shall not be construed as an attribution of drafting by
any Party.

                                   [Signature Page Follows]




                                               6
       Case 20-32519 Document 41 Filed in TXSB on 05/07/20 Page 36 of 36




AGREED AND ACCEPTED AS OF THE LATEST DATE SET FORTH BELOW:

[COMPANY]                                [SUPPLIER]



By: [●]                                  By:
Title: [●]                               Title:
                                         Address:

                                         Date:
